DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8 March 2022 is acknowledged. Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 9, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Mierlo, U.S. 4,619,326.
van Mierlo discloses a system comprising: a casing (fig 4, 11; col. 2, lines 27-32) for lining a wellbore (10); a collar (fig 4, 12; col. 2, lines 29-36) configured for connection to a part of the casing within the wellbore, the collar having a first shape (reduced inner diameter); a liner hanger (fig 1; col. 1, lines 60-68) having a second shape (brass like tapered sleeve) that is based on (col. 2, lines 12-24) the first shape, the liner hanger (fig 1) being configured to fit within, and to be supported by, the collar (12); and a screen (fig 4, 18; col. 3, lines 29-33) connected to the liner hanger.

van Mierlo discloses a setting tool (col. 2, lines 6-8; threaded sub for connecting to threads 7 and running string 20; col. 2, line 59 – col. 3, line 2) configured to connect to the liner hanger (at 7 and 22) to attach the liner hanger to the collar (12), the setting tool comprising a pipe (threaded pipe or sub for connecting to threads 7; drill pipe 20) that is runnable downhole within the wellbore.
van Mierlo discloses the screen (18) has first threads (for attachment to threads 8, fig 1; col. 2, lines 8-11) and the liner hanger has second threads (8), the second threads being complementary to the first threads.
	van Mierlo discloses the liner hanger is not cemented in the wellbore (col. 3, lines 28-29; fig 2, only the casing is cemented).
	van Mierlo discloses the screen (18) comprises a shoe (fig 4, washdown shoe 22) that extends to
a completion zone (fig 4, 16; col. 2, lines 46-49) of the wellbore.

Claims 1, 2, 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowler et al., U.S. 1,079,690.
Bowler et al. discloses A system comprising: a casing (fig 1, 1; pg. 1, lines 83-91) for lining a wellbore; a collar (fig 4, coupling head 6) configured for connection to a part of the casing within the wellbore, the collar having a first shape (pg. 2, lines 12-26); a liner hanger (fig 1, coupling 8) having a second shape (shape of coupling member 9) that is based on the first shape, the liner hanger being configured to fit within, and to be supported by, the collar (pg. 2, lines 12-26); and a screen (fig 1, un-numbered screen between the water bearing sand and the water bearing gravel) connected to the liner hanger.  

Bowler et al. discloses the first shape is at an interior profile (interior of 6) of the collar and comprises a cylindrical shape that tapers from top to bottom; and where the second shape is at an exterior profile (external surface of 9) of the liner hanger and comprises a cylindrical shape that tapers from top to bottom.
Bowler et al discloses schematically in figure 1 the wellbore (2’) is for a vertical water well (within the water bearing sand and gravel); and where the screen is inherently configured to allow water to pass through the screen but to prevent at least some particulate matter from passing through the screen.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5, 6, 7 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. 10,837,245. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Patented claims 1 and 3 include all the limitations of pending claim 1 including the complementary shapes of the collar and liner hanger having the screen.
Patented claim 1 includes all the limitations of pending claim 5 including the setting tool connecting the liner hanger to the collar, wherein the disclosure sets forth a pipe and can be claimed.
Patented claim 5 includes all the limitations of pending claims 6 and 7 including the j-slot mechanism.
.

Allowable Subject Matter
Claims 8 and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037. The examiner can normally be reached Weekdays; 9:00-5:00, est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Fuller Robert can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
17 March 2022
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676